Citation Nr: 0902153	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-26 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a lung disorder (also claimed as 
sarcoidosis and shortness of breath and pressure in the 
chest).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied reopening of service 
connection for a lung disorder.

The veteran appeared and testified at a personal hearing in 
November 2008 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDINGS OF FACT

1.  A March 2005 rating decision denied reopening of service 
connection for sarcoidosis (previously claimed as a lung 
disorder), finding that the veteran's lung condition that 
existed prior to service was not aggravated by his active 
service, and that sarcoidosis did not manifest within one 
year of service separation; notice of this decision was sent 
on March 28, 2005; and the veteran did not submit a notice of 
disagreement within a year of issuance of the decision. 

2.  The evidence received since the March 2005 rating 
decision, by itself or when considered with the evidence 
previously of record, does not relate to an unestablished 
fact that is necessary to substantiate the claim for service 
connection for a lung disorder, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a lung disorder. 


CONCLUSIONS OF LAW

1.  The March 2005 decision that denied reopening of service 
connection for a lung disorder became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
service connection for a lung disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA notified the veteran in November 2006 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  
Review of the record reveals that the November 2006 VCAA 
notice letter also essentially complies with the provisions 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), including notice 
of the prior denial, the bases for the prior denial (pre-
existed service and not aggravated by service), and 
instructed as to the need for new and material evidence to 
reopen the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in 
the November 2006 letter.  Moreover, because the claim to 
reopen service connection is being denied, and no effective 
date or rating percentage will be assigned regarding the 
issue of service connection for a lung disorder, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment (medical) records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that the duty to assist has been complied with in 
this case.  The veteran has submitted additional private 
medical treatment records, and has testified at a personal 
hearing.  There is no indication that there are other records 
that have been identified that have not been obtained.  For 
these reasons, the Board finds that the duties to notify and 
assist the veteran have been fulfilled.  

Analysis of Reopening of Service Connection for Lung Disorder

In this case, in the January 2007 rating decision on appeal, 
the RO found that new and material evidence had not been 
received since a March 2005 prior final rating decision 
(denial of reopening of service connection for a lung 
disorder).  In the January 2007 rating decision on appeal, 
the RO denied reopening of service connection for a lung 
disorder.  The Board has a legal duty to address the "new 
and material evidence" requirement regardless of the actions 
of the RO.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated November 2002, the RO denied service 
connection for a lung condition and bronchitis.  The bases 
for the denial were that the pre-service induction medical 
history in August 1964 noted shortness of breath; the 
separation medical history in July 1966 noted asthma, 
shortness of breath, and pain in the chest, but indicated 
that these symptoms existed prior to service ("EPTS"); and 
there was no service treatment record evidence of diagnosis 
of lung disorder. 

In December 2004, the veteran attempted to reopen service 
connection for a lung disorder.  He listed the claimed 
disability as "sarcoidosis" and "lung condition," and 
reported that this disability began in July 2002.  He also 
listed the symptoms of shortness of breath, indicated to have 
begun (in service) in April 1966, and pressure in the chest, 
indicated to have begun (prior to service) in August 1964. 

A March 2005 rating decision denied reopening of service 
connection for a lung disorder, including diagnosed 
sarcoidosis.  The March 2005 rating decision found that the 
veteran's lung disorder, which had also been claimed as 
shortness of breath and pressure in the chest, had been shown 
to preexist military service and not to have been aggravated 
by his military service.  The rating decision found that 
shortness of breath was noted at service entrance.  The RO 
noted that private medical records indicated a diagnosis of 
lung disorder since childhood.  The decision noted the 
absence of evidence of treatment in service.  The RO also 
found as a fact that the veteran was not exposed to asbestos 
in service, and had likely been exposed to asbestos after 
service.  The decision further found that sarcoidosis did not 
manifest within one year of service separation.  Notice of 
this decision was mailed on March 28, 2005.  The veteran did 
not appeal this rating; therefore, the March 2005 decision 
became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

The evidence of record at the time of the March 2005 final 
decision included the veteran's service treatment and 
personnel records, VA treatment records, private treatment 
records, and the veteran's statements.  The veteran's service 
treatment records indicated that on his report of medical 
history upon induction into service he reported a history of 
shortness of breath.  The service entrance examiner reviewed 
this history and, after examination, noted that the reported 
shortness of breath was not considered disabling.  Service 
treatment records also showed that the veteran was treated 
for an upper respiratory infection in September 1964, and are 
otherwise negative for evidence of complaints, findings, 
diagnosis, or treatment for shortness of breath, chest pains, 
asthma, bronchitis, or asthmatic bronchitis. 

Upon service separation examination in July 1966, the veteran 
reported a history of asthma, chest pain and pressure, and 
shortness of breath.  The reviewing service separation 
examiner noted the veteran's reported history of asthma, 
shortness of breath, and pain in the chest, and assessed that 
these symptoms existed prior to service, and that there was 
no recurrence or residuals in service.  Such a review of the 
history as reported by the veteran, clinical examination that 
was negative for current findings, and assessment by the 
service separation examiner that such symptoms preexisted 
service and had not recurred in service, show that the 
veteran's report of such symptoms at service separation was 
only a history of having had such symptoms, and did not 
reflect current complaints of such symptoms at service 
separation.  

Post-service VA and private treatment records that were of 
record at the time of the March 2005 rating decision noted 
diagnoses of bronchial asthma, sarcoidosis, mediastinal 
adenopahty and bilateral lung infiltrates, as well as 
treatment for other clinical conditions.  An April 1991 VA 
treatment record indicated that the veteran had childhood 
asthma but had been symptom free for about 25 years.  An 
April 1994 private treatment report similarly indicated that 
the veteran had a prior medical history of bronchial asthma 
as a child.  

As noted above, the March 2005 rating decision denied 
reopening of service connection for a lung disorder on the 
basis that the veteran's lung disorder pre-existed his 
military service and was not aggravated by service, and that 
sarcoidosis did not manifest within one year of service 
separation.  The March 2005 rating decision also noted that 
the veteran was not treated for a lung disorder during 
service, and that post-service treatment records indicated 
diagnoses of asthma since childhood.  

In October 2006, the appellant submitted the current claim on 
appeal to reopen service connection for a "respiratory 
ailment."  The evidence received since the March 2005 final 
decision included an October 2006 letter from L.M.M., M.D., 
that included that a review of the service treatment records 
reflected that the veteran was examined and treated on an 
outpatient basis in service for a respiratory disorder.  Dr. 
L.M.M.'s letter included the purported opinion that it was 
"very reasonable to assume" that the respiratory symptoms 
the veteran was suffering from in service were related to his 
bronchial asthma; therefore, it "seems reasonable to 
assume" that the veteran's bronchial asthma began in active 
duty service.  Dr. L.M.M.'s statement also noted that the 
veteran was diagnosed with sarcoidosis years after service in 
June 2002.  

The additional evidence received since the March 2005 final 
decision also included a transcript of the veteran's November 
2008 hearing testimony before the undersigned Acting Veterans 
Law Judge.  At the hearing, the veteran testified that he had 
a lung disorder and shortness of breath prior to going into 
service that had been diagnosed by a doctor; that before 
service he had symptoms all the time, and had attacks about 
three to four times per year that lasted about three days; 
that in service he was exposed to cold and dust; that soon 
after service entrance he was treated for asthma, then flu-
like symptoms, and shortness of breath that was like asthma 
and flu combined; that it seemed that his lung capacity 
decreased during service; that he continued to have problems 
with asthma after service, including symptoms for which he 
was treated within a couple of months after service; that the 
asthmatic attacks after service lasted longer, about two 
weeks.  

Such additional evidence is considered in the context of all 
the evidence of record, which included the veteran's own 
report at service entrance of history of shortness of breath 
prior to service, and service treatment records that reflect 
that the in-service separation examiner, after review of the 
veteran's history and complaints, and clinical examination, 
assessed that asthma, chest pain, and shortness of breath 
existed prior to service.  Post-service records submitted 
prior to the March 2005 final decision also noted a history 
of childhood bronchial asthma.  Additionally, both VA and 
private treatment records submitted prior to the March 2005 
decision indicated treatment for diagnosed lung disorders, 
including sarcoidosis and bronchial asthma.  

The evidence received subsequent to the March 2005 rating 
decision similarly reflects the diagnosis and treatment of 
bronchial asthma and post-service diagnosis of sarcoidosis in 
2002, but does not have any tendency to show that the 
veteran's pre-existing bronchial asthma did not preexist 
service or was aggravated by service.  The October 2006 
letter from the veteran's private physician, Dr. L.M.M., 
reflects the doctor's purported opinions that it was 
reasonable to assume that the respiratory symptoms the 
veteran was treated for in service were related to his 
bronchial asthma, and thus it seemed reasonable to assume 
that his bronchial asthma began while on active duty.  Such 
opinion does not tend to show that the veteran's pre-existing 
bronchial asthma either did not preexist service or was 
aggravated (permanently worsened in severity) during service.  

Moreover, because Dr. L.M.M.'s statement is based on an 
entirely inaccurate history that, after the purported review 
of the service treatment records, intentionally excluded all 
evidence of preexistence of symptoms of lung disorder prior 
to service, the October 2006 purported opinions are of no 
probative value, and have no tendency to support the 
veteran's claim to reopen.  Even under the low standard for 
reopening claims based on new and material evidence, the 
Board finds that the private doctor's October 2006 statement 
is not simply of diminished probative value, but is of no 
probative value on the question of reopening of the claim.  
Dr. L.M.M.'s statement did not mention the veteran's report 
of history of shortness of breath at service entrance, or 
multiple histories even after service of bronchial asthma as 
a child and before service; did not mention the in-service 
separation examination assessment that asthma, chest pain, 
and shortness of breath existed prior to service; did not 
mention the negative clinical findings at service separation.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, the United States Court of 
Appeals for Veterans Claims (Court) has held that, without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).    

Moreover, Dr. L.M.M.'s statement did not relate the veteran's 
bronchial asthma to the sarcoidosis that was first diagnosed 
after service in 2002.  Dr. L.M.M.'s statement did not 
provide additional evidence that tends to show that the 
veteran's bronchial asthma either did not preexist service or 
that it permanently increased in severity in service.  Dr. 
L.M.M.'s statement attempted to directly relate the veteran's 
bronchial asthma to in-service symptoms; however, because 
this claim for service connection for a lung disorder was 
previously denied because it preexisted service and was not 
aggravated by service, and was not denied on the basis of 
direct service connection, Dr. L.M.M.'s direct service 
connection opinion does not relate to one of the bases of the 
prior denial of the veteran's claim, that is, does not relate 
to an unestablished fact that is necessary to substantiate 
the claim for service connection for a lung disorder.  

On the reopening question at hand, the Board does not enter 
into a weighing of the probative value to reach the 
conclusion that Dr. L.M.M.'s direct service connection 
opinion is of no probative value, but finds that this private 
doctor's October 2006 is based on such an inaccurate history 
that entirely ignores all evidence of preexistence of lung 
disorder, and offers an irrelevant direct service connection 
opinion, that it is of no probative value on the relevant 
reopening questions of preexistence and aggravation in 
service.  For this reason, the Board finds that 
Dr. L.M.M.'s direct service connection opinion, considered in 
the context of all the evidence of record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a lung disorder.

Furthermore, the veteran's November 2008 hearing testimony 
confirmed he had bronchial asthma prior to his entrance into 
service, and did not tend to show aggravation or worsening of 
the underlying disability in service.  To the extent the 
veteran confirmed the preexistence of symptoms of lung 
disorder, including asthmatic attacks and chronic shortness 
of breath, prior to service, such testimony does not tend to 
aid in substantiating his claim.  

Other portions of the veteran's testimony tend to show post-
service continuance or worsening of breathing problems or 
asthmatic symptoms, but do not show permanent worsening in 
underlying severity of the preexisting lung disorder in 
service.  The Court has indicated that even temporary or 
intermittent flare-ups of a pre-existing injury or disease in 
service are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).  Thus, the additional evidence received 
since the March 2005 rating decision does not tend to show 
that the veteran's pre-existing bronchial asthma did not 
preexist service or was aggravated during active service.  

As such, the additional evidence, including private medical 
statement and personal hearing testimony, do not constitute 
new and material evidence to reopen service connection for a 
lung disorder.  For these reasons, the Board finds that the 
evidence received since the March 2005 rating decision, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection 
(preexisted service and 
was not aggravated by service).  For reasons indicated, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim for service connection for a lung 
disorder.  Accordingly the Board finds that new and material 
evidence has not been received to reopen service connection 
for a lung disorder.  


ORDER

New and material evidence not having been received, reopening 
of service connection for a lung disorder is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


